Citation Nr: 1220823	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-46 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a personality disorder.  

3.  Entitlement to service connection for osteoporosis, to include as due to radiation exposure.  

4.  Entitlement to an initial rating in excess of 10 percent for sensory ataxia.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1972 and from November 1973 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, the Veteran requested to appear for a hearing a Veteran's Law Judge.  In September 2011, the Veteran withdrew his request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

In May 2009, the Veteran submitted a VA Form 21-4142 wherein he indicated he had received treatment at the VA Medical Hospital located in East Orange, New Jersey from March 1989 to April 2009.  Review of the claims file demonstrates 
that VA medical records have been associated with the claims file but these were dated beginning in 1998.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should attempt to obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran.

There are several references in the claims file to the Veteran having been treated by Dr. Feitell.  For example, in a November 2008 claim, the Veteran indicated that he had been treated by the physician in October 2008.  In May 2010, the physician wrote that he had been treating the Veteran for several years.  Significantly, while there are some medical records generated by this physician with regard to work restrictions at his company, there are no clinical records from this physician.  Additionally, an August 2009 VA clinical record includes the annotation that outside medical records provided by the Veteran had been scanned into the medical record.  However, the Board is unable to obtain this evidence.  The Board finds attempts must be made to obtain this outstanding private medical evidence.  If the attempts are unsuccessful, the Veteran must be provided with proper notice.  

The Veteran has claimed that he currently has osteoporosis which he alleges is 
due to either his exposure to radiation during active duty or due to a sedentary lifestyle post-service which was caused by his service-connected disabilities.  He has argued that the service treatment records reflect that he was shorter when he was discharged from active duty than when he began.  He opines that this demonstrates that he had osteoporosis during active duty.  The Veteran's exposure to ionizing radiation during active duty has been confirmed.  The Veteran also submitted a treatise which indicates that a sedentary lifestyle was a possible cause, but not the sole cause, of osteoporosis.  The claims files document that the Veteran has a current diagnosis of osteoporosis.  As there is evidence of a current disability and an allegation of an in-service symptom/event, but insufficient evidence of an etiologic link between active duty and the current osteoporosis, the Board finds a VA examination is required.  38 C.F.R. § 3.159(c)(4).

The Veteran is claiming that he is unemployable as a result of his service-connected disabilities.  The last time the Veteran was evaluated for his employability was in 2009.  Since that time, service connection was granted for sensory ataxia.  No VA opinion has been obtained concerning the Veteran's employability which takes into account his service-connected sensory ataxia.  Additionally, in May 2010, Dr. Feitell wrote that he had found that the Veteran remained disabled relating to his orthopedic injuries.  Significantly, the medical records upon which this opinion is apparently based have not been associated with the claims file as set out above.  However, this evidence does suggest to the Board that the symptoms associated with the service-connected disabilities may have increased since the time of the last examination.  A current VA examination to determine if the Veteran is unemployable as a result of his service-connected disabilities should be conducted.  

The Veteran has claimed entitlement to an increased rating for his sensory ataxia.  The disorder is rated by analogy under Diagnostic Code 6204.  Under this diagnostic code, a higher rating is warranted for peripheral vestibular disorders manifested by dizziness and occasional staggering.  The Veteran has alleged in written argument that the service-connected ataxia is productive of staggering.  Service connection was granted based on a March 2009 clinical record which was silent as to any evidence of staggering.  The Board finds the Veteran's allegations demonstrate that the service-connected sensory ataxia may have increased in symptomatology since the time of the last VA examination.  Accordingly, a current examination is warranted.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2011). Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

The Board is unable to determine if the Veteran was provided with proper notification as set out under the VCAA with regard to the service connection claims.  Associated with the claims file is the front page of an April 24, 2009 letter from VA to the Veteran which addresses the claims.  Significantly, other than the front page of this letter, the remainder of the letter is missing.  As the issues on appeal are being remanded for the additional development set out above, the Board finds a complete copy of the April 24, 2009 notification letter should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his hypertension, personality disorder, and osteoporosis, since his discharge from active duty; and who have recently treated him for his sensory ataxia.  After securing any necessary releases, request those records which have not already been associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.  The Board is particularly interested in obtaining the private medical records from Dr. Feitell dated from 2008 to the present.  Regardless of the Veteran's response, VA medical records dated from March 1989 to 1998 from the VA medical facility located in East Orange, New Jersey should be requested.  A copy of the scanned private medical records referenced in the August 7, 2009 VA clinical record must also be associated with the claims file or Virtual VA file.  In addition, relevant current VA treatment records should also be obtained.

2.  Associate with the claims file a complete copy of the April 24, 2009 letter from VA to the Veteran which provides notification which complies with the VCAA.  If a complete copy is not available, corrective VCAA notice must be issued.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination, to determine the current nature of his osteoporosis and to obtain an opinion as to whether such is possibly related to service or a service-connected disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the claim.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's osteoporosis is etiologically linked to the Veteran's active duty service or is secondary to a service-connected disability.  The examiner must address the Veteran's contention that he lost height during active duty which was an indicator of osteoporosis in service, his contention that the osteoporosis is due to ionizing radiation exposure, and his contention that his osteoporosis is due to a sedentary lifestyle caused by his service-connected disabilities.  The Veteran's exposure to ionizing radiation during active duty is confirmed.  

If the examiner concludes that the Veteran's osteoporosis was not caused by service or caused by his service connected disabilities, the examiner should provide an opinion as to whether the Veteran service-connected disabilities permanently worsened his osteoporosis beyond normal progression (aggravation) of that disorder.  If so, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the osteoporosis.  If a baseline is established, the examiner should comment on how much the osteoporosis has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.

The medical basis for the conclusions reached should be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be produced without resort to speculation.  

4.  After the development set out in paragraph 1 and 2 above have been completed to the extent possible, schedule the Veteran for a VA examination to determine the extent of symptomatology associated with the service-connected sensory ataxia.  The claims file must be provided to and be reviewed by the examiner in conjunction with the claim.  Following review of the claims file and examination of the Veteran, the examiner identify the symptomatology resulting from the service-connected sensory ataxia.  The examiner must specifically provide an opinion as to whether there is objective evidence of dizziness and must also provide an opinion as to whether the service-connected sensory ataxia is manifested by occasional staggering.  A complete rationale and the medical basis for the conclusions reached should be provided.  In addition, the examiner should comment on the impact the sensory ataxia has on the Veteran's employability.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be produced without resort to speculation.  

5.  After the development set out in paragraph 1 and 2 above have been completed to the extent possible, schedule the Veteran for a VA spine examination to obtain an opinion on whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities (degenerative disc disease with chronic lower back strain, degenerative disc disease of the cervical spine, lumbar radiculopathy of both lower extremities, cervical radiculopathy of both upper extremities, bilateral varicose veins of both lower extremities and sensory ataxia) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment (sedentary or physical) without regard to age or nonservice connected disabilities.  

The medical basis for the conclusions reached should be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be produced without resort to speculation.  

6.  Thereafter, readjudicate the claims.  If the claims remain denied, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

